DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-2, 5-17, 20-24 have been allowed.
	Claims 21-24 have been newly added.
	Claims 3-4 and 18-19 have been cancelled.	
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 7-10) of 07/06/2022, amended claims filled on 07/06/2022 and closet prior art of record Noethlings (US20180274931A1).
Noethlings discloses a position determination device, for example for indoor positioning, includes data input circuitry configured to obtain at least one magnetic field vector sensed by a magnetic sensor, data processor circuitry configured to determine the magnetic magnitude and a further magnetic parameter of the at least one obtained magnetic field vector, comparison circuitry configured to compare the determined magnetic magnitude with a predetermined magnetic magnitude map of a region around the magnetic sensor to obtain a first estimate of the sensor position and to compare the determined further magnetic parameter with a corresponding predetermined further parameter map of a region around the magnetic sensor to obtain a second estimate of the sensor position, and position determination circuitry configured to weight the first and second estimates of the sensor position according to determined weight information and to determine the sensor position from the weighted first and second estimates.
In regards to claim 1, Noethlings either individually or in combination with other prior art fails to teach or render obvious  measuring a magnetic field intensity and a magnetic field vector at defined intervals, resulting in a sequence of magnetic field measurements; matching relative changes in the magnetic field measurements to a fingerprint signal map and based on the matching, determining a path segment that is a portion of a path traversed by the mobile device; ordering a group of path segments, comprising the path segment, based on index numbers associated with respective magnetic field measurements of the group of path segments, resulting in an ordered group of path segments;  determining the path traversed by the mobile device by determining a path associated with the ordered group of path segments; and generating the fingerprint signal map by taking fingerprint signal measurements at defined time intervals while traversing a defined survey path, wherein the generating the fingerprint signal map comprises matching a fingerprint signal to a location based on a time stamp of the fingerprint signal and a time period spanning two direction changes of the mobile device.
In regards to claim 10, Noethlings either individually or in combination with other prior art fails to teach or render obvious  resulting in a sequence of magnetic field measurements; determining, using a pedometer sensor of the mobile device, a number of steps taken and an orientation of the steps;  matching, by the mobile device, relative changes in the magnetic field measurements to a fingerprint signal map; based on the matching, the number of steps and the orientation of the steps, determining, by the mobile device, a location of the mobile device; and generating, by the mobile device, the fingerprint signal map by determining fingerprint signal measurements while traversing a defined survey path, wherein the generating the fingerprint signal map comprises matching a fingerprint signal to a location based on a time stamp of the fingerprint signal and a time period from a first time of a first direction change of the mobile device to a second time of a second direction change of the mobile device.
In regards to claim 16, Noethlings either individually or in combination with other prior art fails to teach or render obvious  collecting, via a magnetometer of a mobile device, a group of magnetic field measurements, wherein each magnetic field measurement of the group of magnetic field measurements is collected after a respective predefined time interval; matching relative changes in the group of magnetic field measurements to a relative magnetic field levels associated with a fingerprint signal map and based on the matching, determining a path segment that is a portion of a path that has been traversed by the mobile device; ordering a group of path segments, comprising the path segment, based on index numbers associated with respective magnetic field measurements of the group of path segments, resulting in an ordered group of path segments, wherein the index numbers are associated with time stamps based on respective times that the group of magnetic field measurements were obtained; determining the path traversed by the mobile device by determining a path associated with the ordered group of path segments; and matching a fingerprint signal measurement, of a fingerprint signal, to a location based on a time stamp of the fingerprint signal and a time period between two direction changes of the mobile device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662